Exhibit STOCK PURCHASE AGREEMENT by and among DIVERSIFIED PRIVATE EQUITY CORPORATION and MERCARI COMMUNICATIONS GROUP, LTD. and KANOUFF, LLC and UNDERWOOD FAMILY PARTNERS, LTD. DATED AS OF NOVEMBER9, 2009 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (“Agreement”) dated as of November9, 2009, by and among Diversified Private Equity Corporation, a Delaware corporation(“DPEC”), and Mercari Communications Group, Ltd., a Colorado corporation (“Mercari”), and Kanouff, LLC, a Colorado limited liability company (“Kanouff”), and Underwood Family Partners, Ltd., a Colorado corporation (“Underwood”) (Kanouff and Underwood to be referred to as “Selling Stockholders”). WHEREAS, DPEC desires to acquire certain shares of Common Stock of Mercari from Mercari (“Issued Stock”) and certain outstanding shares of Common Stock of Mercari from the Selling Stockholders (“Purchased Stock”); and WHEREAS, Mercari desires to issue and sell the Issued Stock to DPEC and Selling Stockholders desire to sell the Purchased Stock to DPEC upon the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties, and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I AGREEMENT TO PURCHASE AND SELL STOCK 1.1Agreement Relating to Issued Stock.At the Closing (as defined below), Mercari will issue 43,822,001 shares (“Issued Stock”) of its Common Stock par value $0.00001 a share (“Mercari Common Stock”) to DPEC and DPEC will purchase the Issued Stock from Mercari for a purchase price of $0.001 per share (“Issued Stock Price”) of the Issued Stock. 1.2Agreement Relating to Purchased Stock.At the Closing, each Selling Stockholder, severally and not jointly, shall sell and deliver to DPEC and DPEC shall purchase from each Selling Stockholder 200 shares of Mercari Common Stock held by each Selling Stockholder (“Purchased Stock”), for a total purchase price from each Selling Stockholder of $180,000 (“Purchased Stock Price”).Mercari, DPEC, and Selling Stockholders are parties to a Letter of Intent dated November26, 2008, as subsequently modified and extended (“Letter of Intent”).Pursuant to the Letter of Intent, DPEC has deposited a total of $75,000.00 (“Stock Deposit”) with each Selling Stockholder.At the Closing, the Stock Deposit will be retained by Selling Stockholders and applied to the Purchased Stock Price for each Selling
